internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b scholarship program x award name y company z country n age range dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called x you are planning to help some of the well deserving kids of y employees pursue their interests or academic goals you will be awarding scholarships to support kids’ fees for college sports art dance music or academic enrichment you want to give children of y employees the chance to experience new and interesting activities as well as support their academic goals letter catalog number 58264e applicants must be age n enrolled full-time in school and currently living in the z the parent or legal guardian must be employed by a participating y store the employee can be part-time or full-time and must be active on payroll for at least six months prior to the submission date of the application minor entrants must also have written consent of a parent or legal guardian full-time students who are y employees are also eligible family members of officers directors major contributors of the foundation and selection committee members are ineligible for scholarships you will put together a selection committee independent of you and y who will judge the entries based on each student’s essay academic record recommendation and participation in school and community activities you may conduct an interview for a larger scholarship amount applicants who provide the following information will warrant consideration e e e e e most current report card or school transcript address and contact information for the program your child wishes to participate acopy of your current y pay stub a recommendation from an adult preferably a teacher coach pastor advisor not related to the student anessay on how would the b make a difference in my life you will notify applicants of their awards and the procedure to follow to receive scholarship monies you will make the awards on an individual basis you will mail awards directly to the program or institution the applicant is attending you will award scholarships solely in the order recommended by the selection committee and the scholarship award amount will be fixed no one on the selection committee will have the power to increase the number of scholarships after the committee has made its selection you will not terminate a scholarship because the recipient or the recipient’s parents terminate employment subsequent to the awarding of the scholarship it is found the funds awarded are not being used for the purposes for which the grant you will investigate any misuse of funds and will withhold further payments if was made you will also take all reasonable steps to recover any funds and ensure restoration of such funds you will maintain records related to the grants to individuals basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that letter catalog number 58264e meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 - the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients letter catalog number 58264e you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
